DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach, or make obvious the claimed combinations including the following limitations:
-	a cigarette filter rod boxing machine comprising a rod pushing mechanism comprising of a bottom plate, middle push plate, and upper push plate
The prior art of record that is most relevant to teaching these limitations is Warchol et al. US 2016/0221698 A1 (Warchol).  However, Warchol while teaching a cigarette rod lifting groove, does not teach the bottom, middle, and upper push plates in addition to the middle push vertical plate, block, and linear guide rail mechanism.  Also another art used is Hanada et al. US 4,827,691 this reference teaches a cigarette rod lifting groove but does not teach the limitations such as bottom, middle and upper push plates in addition to the middle push vertical plate, block, and linear guide rail mechanism. Other art used is Spatafora et al. US 2001/0047806 A1 and Bardenhagen US 3,448,846 as both contain the structure of a pusher but neither teaches the 
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see PAGES 41-45, filed 07 Jul 2021, with respect to the drawing objections have been fully considered and are persuasive in view of the amended drawings filed on 07 Jul 2021.  The drawing objections have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        27 July 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731